Citation Nr: 1048092	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to January 
1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for hypertension, a 
sleep disorder, and PTSD.

The claims for service connection for hypertension and for a 
sleep disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been found to have PTSD by a VA provider, and the 
VA provider has confirmed the Veteran's PTSD is likely related to 
rocket and mortar attacks known to have struck the base at which 
the Veteran was stationed while he was there.  


CONCLUSION OF LAW

 PTSD was incurred by the Veteran as a result of his service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  As the decision below is 
favorable to the Veteran, no further discussion of the duty to 
notify and assist the Veteran is required.  

II.  Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

However, on July 13, 2010, VA published a final rule that amended 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service, the 
Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat 
to the physical integrity of the Veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the Veteran's response to 
the event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010 but has not been decided by the 
Board as of that date.

III.  Facts and analysis

The Veteran reports that he was assigned to the "67th Squadron" 
in Vietnam in November 1971 when he witnessed 29 individuals 
killed by rocket fire.  The Veteran has indicated that he was 
stationed at DaNang Air Base.  A review of the claims file 
indicates that the RO requested the Adjutant General to furnish 
the Veteran's dates of service in Vietnam.  In January 2009, the 
Adjutant General responded that the Veteran entered Vietnam on 
May 21, 1971, but that his exact departure date was unclear.  
However, a review of the Veteran's DD Form 214 indicates that he 
had 6 months and 13 days of foreign and/or oversea service, 
suggesting that he was still present in Vietnam during November 
1971.  

Additionally, a November 1971 Sergeant Performance Report 
indicates that the Veteran was last assigned to the 15th Aerial 
Port Squadron at DaNang Air Base from April 1971 to November 
1971.  The location to which the Veteran was assigned while in 
Vietnam has not been verified, other than through his Performance 
Report.  However, as the Veteran's claim has been pending for 
more than 5 years without such evidence being obtained, the Board 
accepts the Veteran's contention that he was stationed at DaNang 
Airfield as credible.

The Veteran has indicated that DaNang Airfield was subject to 
rocket attacks while he was there.  This allegation is credible, 
as historical information which is readily available on the 
Internet discloses that DaNang Air Base was the target of such 
frequent rocket and mortar attacks that it was nicknamed "Rocket 
City" by individuals stationed at that base.  At least six 
rocket attacks of such significance as to be documented by the 
military occurred at that Air Base during the period when it 
appears that the Veteran was stationed there.  One of those 
attacks resulted in casualties.  The Veteran has stated that 29 
service memebers were killed.  In fact, five service members were 
killed, but more than 30 service members were injured.  The Board 
finds the Veteran's description of his stressor credible.
A VA psychiatrist who examined the Veteran in December 2006 
stated that the Veteran had PTSD and related the Veteran's 
diagnosis to the rocket and mortar attack stressors reported by 
the Veteran.  The criteria of 38 C.F.R. § 3.304(f) are met, and 
service connection for PTSD may be granted.  


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran contends that hypertension and a sleep disorder are 
secondary to PTSD, for which service connection has been granted 
in this decision.  The Veteran should be afforded medical 
examination and opinion addressing the Veteran's contentions 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has been treated 
by any non-VA providers for any claimed disorder 
since March 2008.  Obtain any identified records.

2.  Obtain the Veteran's VA clinical records 
since March 2008.  

3.  Afford the Veteran VA examination as 
necessary to obtain opinions as to the onset and 
etiology of hypertension and sleep apnea.  The 
claims folder and a copy of this Remand should be 
made available to the examiners for review in 
connection with each examination.  The examiners 
should obtain a complete history from the 
Veteran, review the entire claims file, and each 
examiner should indicate, in each examination 
report, that such review was performed.  Any 
tests or studies deemed necessary for an accurate 
assessment should be conducted, and the results 
should be associated with the claims file and 
discussed in the examination report.  The 
examination report should include a detailed 
account of all pathology found to be present.  

(i).  The examiner who provides examination as to 
the etiology and onset of hypertension should 
address the following:
      (a) Is it at least as likely as not (50 
percent or greater probability) that hypertension 
had its onset during the Veteran's active service 
or has been chronic and continuous since the 
Veteran's active service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that hypertension 
is related to the Veteran's active service, or 
any incident thereof, or is secondary to service-
connected PTSD?

(ii).  The examiner who provides examination as 
to the etiology and onset of sleep apnea should 
address the following:
      (a) Is it at least as likely as not (50 
percent or greater probability) that sleep apnea 
had its onset during the Veteran's active 
service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that sleep apnea 
has been chronic and continuous since the 
Veteran's active service?
      (c) Is it at least as likely as not (50 
percent or greater probability) that sleep apnea 
is related to the Veteran's active service, or 
any incident thereof, or is secondary to service-
connected PTSD?  
	
In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
onset of sleep apnea and hypertension.  

The rationale for all opinions expressed should 
be provided.  If any requested opinion cannot be 
provided without resort to pure speculation, the 
examiner should so indicate.  The examiner should 
state why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  After development and 
an attempt to obtain the identified information, 
the claims file should be returned to the 
examiner for an updated opinion.  

4.  Thereafter, the RO should readjudicate the 
Veteran's claims on appeal.  If a benefit sought 
on appeal remains denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case which 
addresses all relevant actions taken on the claim 
for benefits.   The Veteran should be given the 
opportunity to respond to the supplemental 
statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


